             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 1 of 11




                                                                The Honorable Richard A. Jones
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10

11
      JUSTIN PENWELL; GEORGIA BAKKE-
      TULL; JORDAN ENYEART; and      CASE NO. 2:19-cv-01786-RAJ
12    MILDRED UZOMA,
13                         Plaintiffs,
                                                    ORDER
14           v.

15    PROVIDENCE HEALTH & SERVICES,
16
                           Defendant.
17

18
            This matter comes before the Court on Defendant’s motion to dismiss Plaintiffs’
19
     amended complaint. Dkt. # 26. Having considered the submissions of the parties, the
20
     relevant portions of the record, and the applicable law, the Court finds that oral argument
21
     is unnecessary. For the reasons below, Defendant’s motion to dismiss is GRANTED.
22
                                         I.   BACKGROUND
23
            Plaintiffs Jordan Enyeart, Georgia Bakke-Tull, and Mildred Uzoma (“Plaintiffs”)
24
     are employees of Providence Health & Services (“Providence” or “Defendant”) and
25
     participants in the Swedish Health Services Employee Benefits Plan (“Swedish Welfare
26


     ORDER - 1
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 2 of 11




 1
     Plan”) or the Providence Health & Services Employee Benefits Plan (“Providence
 2
     Welfare Plan”) (collectively, the “Plans”). Dkt. # 24 at 2-4. Plaintiffs “are required to
 3
     pay deductibles, co-pays, co-insurance, facility fees, pharmacy co-pays and co-insurance,
 4
     and other payments while utilizing the Plans.” Dkt. # 24 ¶ 9. Plaintiff Justin Penwell is
 5
     no longer an employee or participant in a Providence plan. Id. ¶ 3. However, he remains
 6
     a Plaintiff in this action. Id. Plaintiffs allege that Providence is the plan administrator for
 7
     both Plans. 1 Id. ¶¶ 14, 23.
 8
            In early 2019, after noticing an increase in premiums, Plaintiffs requested
 9
     information about network pricing from Defendant. Id. ¶ 38. The request included
10
     several categories of documents including (1) “the annual renewal document for 2017,
11
     2018, and 2019,” (2) “a complete schedule or set of schedules of the negotiated payment
12
     rates applicable to each of the Plans’ participating network providers (‘Network
13
     Providers’) for goods and services provided to participants that are covered by the Plans,”
14
     (3) “a complete set of each of the contracts or agreements between the Plans and each
15
     Network Provider,” (4) “all documents specifying the methodology by which actual
16
     payment amounts to plan providers are determined, as well as the underlying data and
17
     information by which such payment rates are determined,” and (5) “any other documents
18
     under which the Plans are maintained or administered.” Id. ¶ 39. Plaintiffs based these
19
     requests on ERISA section 104(b) which requires a plan administrator “upon written
20
     request of any participant or beneficiary” to “furnish a copy of the latest updated
21
     summary plan description, and the latest annual report, any terminal report, the
22
     bargaining agreement, trust agreement, contract, or other instruments under which the
23
     1
24     As noted in the Court’s prior order, Providence refutes that it is the plan administrator
     for either Plan but argues that the Plaintiffs’ Amended Complaint fails as a matter of law
25   even if Defendant were the plan administrator. The Court need not, therefore, resolve
     this factual matter at this juncture. Dkt. # 26 at 6, n.6.
26


     ORDER - 2
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 3 of 11




 1
     plan is established or operated.” 29 U.S.C. § 1024(b)(4); Id. ¶ 41.
 2
            At the end of January 2019, Providence responded to Plaintiffs’ initial request by
 3
     “providing the Health and Wellness Benefit Plan Document, with amendments; a
 4
     summary plan description; and open enrollment information for the 2017, 2018, and 2019
 5
     plan years.” Id. ¶ 49. Plaintiffs allege that Providence informed them that “it did not
 6
     possess documents that would be responsive to the remainder of the requests, such as
 7
     schedules of negotiated payment rates.” Dkt. # 24 ¶ 50; see Dkt. # 13-2 at 2. About a
 8
     month later, Plaintiffs made a second request for the same documents. Dkt. # 24 ¶ 54. In
 9
     a letter dated April 12, 2019, Providence informed Plaintiffs that “the documents
10
     requested are either nonexistent or not in our possession” and “ERISA does not require a
11
     plan administrator to create documents or produce documents it does not have.” Dkt.
12
     # 24 ¶¶ 56-57; Dkt. # 13-4 at 2-5. In response, Plaintiffs submitted a third and final
13
     request for the same information, noting that “ERISA [requires] a plan administrator to
14
     create and produce documents that it does not have, when such documents are required to
15
     be furnished.” Dkt. # 24 ¶¶ 58-59. Providence did not respond to Plaintiffs’ final
16
     request. Id. ¶ 61.
17
            Plaintiffs filed a complaint in this Court on November 4, 2019, seeking specific
18
     performance and civil penalties based on Providence’s alleged failure to provide the
19
     requested documents and information under 29 U.S.C. § 1024(b). See generally Dkt. # 1.
20
     Defendant moved to dismiss the complaint for failure to state a claim under Rule 12(b)(6)
21
     on December 20, 2019. See generally Dkt. # 12. On June 5, 2020, the Court granted
22
     Defendant’s motion with leave to amend. Dkt. # 23 at 7. Plaintiffs timely filed an
23
     amended complaint on June 19, 2020. See generally Dkt. # 24. Defendant now moves to
24
     dismiss Plaintiffs’ amended complaint under Federal Rule of Civil Procedure 12(b)(6).
25
     Dkt. # 26 at 5, 13.
26


     ORDER - 3
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 4 of 11




 1
                                     II.      LEGAL STANDARD
 2
            Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint
 3
     for failure to state a claim. Fed. R. Civ. P. 12(b)(6). The court must assume the truth of
 4
     the complaint’s factual allegations and credit all reasonable inferences arising from those
 5
     allegations. Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007). A court “need not
 6
     accept as true conclusory allegations that are contradicted by documents referred to in the
 7
     complaint.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.
 8
     2008). Instead, the plaintiff must point to factual allegations that “state a claim to relief
 9
     that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 568 (2007). If
10
     the plaintiff succeeds, the complaint avoids dismissal if there is “any set of facts
11
     consistent with the allegations in the complaint” that would entitle the plaintiff to relief.
12
     Twombly, 550 U.S. at 563; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
13
            On a motion to dismiss, a court typically considers only the contents of the
14
     complaint. However, a court is permitted to take judicial notice of facts that are
15
     incorporated by reference in the complaint. United States v. Ritchie, 342 F.3d 903, 908
16
     (9th Cir. 2003) (“A court may . . . consider certain materials documents attached to the
17
     complaint, documents incorporated by reference in the complaint”); Mir v. Little Co. of
18
     Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (“[I]t is proper for the district court to
19
     ‘take judicial notice of matters of public record outside the pleadings’ and consider them
20
     for purposes of the motion to dismiss’”). With these principles in mind, the Court turns
21
     to the instant motion.
22
                                           III.   DISCUSSION
23
            In their amended complaint, Plaintiffs reassert their claim that they are entitled to
24
     the documents they requested based on ERISA Section 104(b)(4), which requires a plan
25
     administrator “upon written request of any participant or beneficiary” to “furnish a copy
26


     ORDER - 4
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 5 of 11




 1
     of the latest updated summary plan description, and the latest annual report, any terminal
 2
     report, the bargaining agreement, trust agreement, contract, or other instruments under
 3
     which the plan is established or operated.” Dkt. # 24 ¶ 41 (citing 29 U.S.C.
 4
     § 1024(b)(4)). In an attempt to cure the deficiencies identified by the Court in their prior
 5
     complaint, Dkt. # 23 at 6, Plaintiffs incorporated new factual allegations in explanation of
 6
     their requests. Dkt. # 24 ¶¶ 43-47. Specifically, Plaintiffs allege that the requested
 7
     documents (1) include information about pricing details and how pricing is determined,
 8
     (2) determine out-of-pocket costs for goods and services covered by the Plans, (3) allow
 9
     Plaintiffs to determine whether they are receiving the most beneficial network prices, and
10
     (4) provide information about the maintenance and administration of the plans. Dkt. # 24
11
     ¶¶ 43-47. Plaintiffs allege that “each of Plaintiffs’ written document requests are made
12
     up of requests specifically associated to network pricing attributed to medical or
13
     prescription coverage, as they relate to and ultimately affect pricing details and Plaintiffs’
14
     out-of-pocket costs.” Dkt. # 29 at 11. Plaintiffs claim that Defendant is required to
15
     produce all requested documents because they are “instruments under which the plan is
16
     established or operated.” Dkt. # 24 ¶ 48 (citing 29 U.S.C. § 1024(b)(4)).
17
            The Court is unconvinced. Plaintiffs’ unaltered request for the same categories of
18
     documents remains incredibly broad and Plaintiffs’ attempt to fit each document in the
19
     catch-all provision of Section 104(b)(4) is unavailing. The Ninth Circuit has adopted a
20
     narrow interpretation of the term “other instruments” as “limited to the class of objects
21
     that specifically precedes it.” Shaver v. Operating Eng’rs Local 428 Pension Trust Fund,
22
     332 F3d. 1198, 1202 (9th Cir. 2003). The Ninth Circuit specifically declined to interpret
23
     the statute to “require general disclosure,” explaining that broad disclosure “is not
24
     supported by either the language of the statute or its legislative history.” Hughes
25
     Salaried Retirees Action Comm. v. Adm’r of Hughes Non-Bargaining Ret. Plan, 72 F.3d
26


     ORDER - 5
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 6 of 11




 1
     686, 691 (9th Cir. 1995). The provision “requires disclosure of only the documents
 2
     described with particularity and ‘other instruments’ similar in nature.” Id. Indeed,
 3
     disclosure under this provision is limited to “documents that provide individual
 4
     participants with information about the plan and benefits.” Dkt. # 23 at 5 (citing Hughes,
 5
     72 F.3d at 690). The Ninth Circuit further limited the definition of “other instruments” to
 6
     “legal documents that describe the terms of the plan, its financial status and other
 7
     documents that restrict or govern the plan’s operation.” Shaver, 332 F3d. at 1201-02.
 8
            Plaintiffs fail to show that the documents they request are either legal documents
 9
     or relevant to Plaintiffs’ plans and benefits. For example, Plaintiffs’ request for “all
10
     documents specifying the methodology by which actual payment amounts to plan
11
     providers are determined, as well as the underlying data and information by which such
12
     payment rates are determined” fails on both counts. Dkt. # 24 ¶ 39. The Court finds that
13
     “all documents” on payment methodology, calculations, and the “underlying data” are
14
     not limited to legal documents. Shaver, 332 F.3d at 1202 (finding that “other
15
     instruments” should be limited to “legal documents that describe the terms of the plan, its
16
     financial status, and other documents that restrict or govern the plan’s operation”).
17
     Defendant raised this argument in its motion to dismiss. Dkt. # 26 at 8. Plaintiffs failed
18
     to respond. Dkt. # 30 at 2. Plaintiffs nonetheless attempt to justify their request by
19
     noting that such information is relevant to Plaintiff’s determination as to whether they are
20
     receiving the most beneficial network prices. Dkt. # 24 ¶ 46. This request does not,
21
     however, inform Plaintiffs of their benefits under the plan and is therefore beyond the
22
     scope of ERISA Section 104(b)(4). Hughes, 72 F.3d at 690.
23
            Plaintiffs’ request for “a complete schedule or set of schedules of the negotiated
24
     payment rates applicable to each of the Plans’ participating network providers . . . for
25
     goods and services provided to participants that are covered by the Plans,” Dkt. # 24 ¶ 39,
26


     ORDER - 6
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 7 of 11




 1
     is similarly untenable. 2 Plaintiffs argue that such documents fall within the “other
 2
     instruments” category because they determine out-of-pocket costs for goods and services
 3
     covered by the Plans. Id. ¶ 44. Defendant contends that the price a provider has
 4
     negotiated for any given service does not inform Plaintiffs about their benefits,
 5
     particularly where the requests are not tied to any benefit claim. Dkt. # 26 at 10. The
 6
     Court agrees. Moreover, information on pricing, including out-of-pocket limits, co-pays,
 7
     deductibles, and other relevant calculations was made available to Plaintiffs through
 8
     summary plan descriptions that were provided. Dkt. # 26 at 11; Dkt. # 24 ¶ 49. The
 9
     Court finds that the schedules do not govern the operation of the plans and fall outside the
10
     scope of ERISA 104(b)(4).
11
            Next, Plaintiffs’ request for “a complete set of each of the contracts or agreements
12
     between the Plans and each Network Provider” is, again, overly broad. Dkt. # 24 ¶ 39.
13
     Plaintiffs allege that they are entitled to network provider contracts because they provide
14
     pricing information, Dkt. # 24 ¶ 45, and “directly impact[]” their premiums, deductibles,
15
     co-pays, and co-insurance, among other fees. Id. ¶ 36. However, as Defendant points
16
     out, these contracts could not be used to determine any out-of-pocket expense for any of
17
     the Plaintiffs in the absence of an actual claim. Dkt. # 26 at 11. Moreover, Defendant
18
     argues that “documents relating to generalized network provider agreements for every
19
     network provider for every covered service would require the plan administrator to turn
20
     over information about potential plan expenditures which do not inform Plaintiffs about
21
     their plan benefits.” Dkt. # 26 at 10. This broad request does not inform Plaintiffs of
22
     2
23     Defendant argues that “[w]e do not possess other documents that would be responsive
     to [Plaintiffs’] request such as schedules of negotiated payment rates as the Plan
24   Administrator does not determine payment rates and the Plan does not contract with
25   ‘Network Providers.’” Dkt. # 26 at 3-4 (citing Dkt. # 13-2 at 2-5). The Court considers
     whether such documents would fall within the ERISA disclosure requirement as a matter
26   of law.

     ORDER - 7
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 8 of 11




 1
     their benefits under the plan and does not fall within the scope of Section 1024(b)(4).
 2
     See Hughes, 72 F.3d at 690; Shaver, 332 F.3d at 1202; DeBartolo v. Blue Cross/Blue
 3
     Shield of Ill., No. 01 C 5940, 2001 WL 1403012, at *7 (N.D. Ill. Nov. 9, 2001) (finding
 4
     that “usual and customary” charges for medical expenses “[did] not inform plan
 5
     participants and beneficiaries about their rights under the plan” and thus “[was] not the
 6
     type of information an ERISA plan administrator is required to disclose under 29 U.S.C.
 7
     § 1024(b)(4)”).
 8
            Plaintiff’s request for “any other documents under which the Plans are maintained
 9
     or administered” is neither limited to legal documents nor sufficiently narrow in
10
     accordance with the controlling case law. Dkt. # 24 ¶ 39. Plaintiffs’ allegation that they
11
     are entitled to such documents under Section 1024(b)(4) because the documents provide
12
     them “with information about and explanations on the maintenance and administration of
13
     the [Plan],” Dkt. # 24 ¶ 47, ignores the binding case law that requires narrow
14
     interpretation of “other instruments” and fails to show that such a broad category of
15
     documents is relevant to inform each Plaintiff of his or her own plan or benefits. See
16
     Hughes, 72 F.3d at 690.
17
            Finally, Plaintiffs’ requests for the annual renewal documents for 2017 through
18
     2019 do not pass muster. Dkt. # 24 ¶ 39. Defendant claims that “[a]nnual renewal
19
     documents relate to renewal of insurance policies for insured plans . . . [and] there were
20
     no such documents because the Plans are self-funded.” Dkt. # 26 at 5, n.5 (citing Dkt.
21
     # 13-4 at 2-5). This raises a question of fact that cannot be resolved at this stage.
22
     However, even if such documents did exist, the Court finds they do not fall within
23
     Section 1024(b)(4). Plaintiffs allege that these documents are “other documents” under
24
     the statute because they “include information about and explanations of pricing details
25
     and the procedures under which the pricing details are determined.” Dkt. # 24 ¶ 43.
26


     ORDER - 8
              Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 9 of 11




 1
     However, Defendant argues that “[g]eneralized network pricing information requests
 2
     unrelated to any benefit claim . . . are neither legal documents under which the Plans are
 3
     operated nor . . . set out a participant’s rights and duties under the Plans.” Dkt. # 26 at 7
 4
     (citing DeBartolo, 2001 WL 1403012 at *7). The Court finds that these documents are
 5
     not documents under which the plan is established or operated.
 6
            Plaintiffs assert that they are entitled to the documents despite the narrow
 7
     definition established by the Ninth Circuit because the documents they requested provide
 8
     individual participants with information about the plan and benefits. Dkt. # 29 at 10.
 9
     Plaintiffs rely primarily on Eden Surgical Center v. Budco Group, Inc. to support their
10
     assertion. Id. at 12 (citing 2010 WL 2180360 (C.D. Cal. May 27, 2010)). However, the
11
     requested documents at issue in Eden Surgical Center involved a fee schedule and
12
     methodology for calculating costs related to a particular claim, or documents “relevant to
13
     the processing and re-pricing of the subject adverse benefit determinations.” 2010 WL
14
     2180360, at *1 (emphasis added). The court noted that disclosure of such documents
15
     “gives full effect to the purpose of the statute, which is to let the individual participant
16
     [to] know[ ] exactly where he stands with respect to the plan.” Id. at *7 (internal
17
     quotations and citation omitted). The court ruled that the plaintiff was entitled to the
18
     documents used in reaching the adverse benefit determination of the individual with the
19
     claim at issue and information used to calculate benefits with respect to the pertinent
20
     claim. Id. at *10.
21
            Plaintiffs’ broad requests here exceed the purpose and scope of the statute as they
22
     are not limited to information on where each Plaintiff “stands with respect to the plan.”
23
     Instead their requests encompass a tremendous amount of information that is wholly
24
     unrelated and irrelevant to where they stand and what their rights are under the plan. The
25
     Court finds that such a distinction between the requested documents renders Eden
26


     ORDER - 9
             Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 10 of 11




 1
     Surgical Center unpersuasive in the matter at hand. Plaintiffs point to two similarly
 2
     distinguishable cases. In one, the court found that former employees were entitled to
 3
     documents in connection with a claim for vested benefits where the employees “alleged
 4
     that their vested benefits were improperly computed.” Werner v. Morgan Equip. Co.,
 5
     No. C-92-0393-JPV, 1992 WL 453355, at *3 (N.D. Cal. Aug. 5, 1992). In the second
 6
     case, the court found that employees’ request for “an administration manual that
 7
     contained charts essential to the calculation of retirement benefits” was permissible as it
 8
     was an instrument that governed the plan. Lee v. Dayton Power & Light Co., 604 F.
 9
     Supp. 987, 1002 (S.D. Ohio 1985). Unlike the present case, the requested documents in
10
     Werner and Lee were essential to the determination of benefits.
11
            Similarly, the Court is unconvinced by Plaintiffs’ reliance on nonbinding
12
     Department of Labor guidance. Patelco Credit Union v. Sahni, 262 F.3d 897, 908 (9th
13
     Cir. 2001) (finding that a Department of Labor advisory opinion is not binding
14
     authority). The Court also finds that the Executive Order referred to by Plaintiffs is
15
     inapplicable because it refers to hospitals, as opposed to plan administrators. Exec.
16
     Order No. 13877, 84 Fed. Reg. 30849 (June 24, 2019).
17
            The Court finds that Plaintiffs’ amendments are insufficient to remedy the
18
     deficiency identified by this Court in its prior complaint. Dkt. # 23 at 6. Plaintiffs
19
     continue to recite the statutory elements in conclusory fashion and fail to point to factual
20
     allegations that “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at
21
     568. Based on this conclusion, the Court need not address subsequent arguments relating
22
     to control of the requested documents, clear notice, standing, and civil penalties. Dkt.
23
     # 29 at 8, 21, 23-24. For this reason, the motion to dismiss is GRANTED.
24
                                       IV.    CONCLUSION
25
            For the reasons stated above, the Court finds that Plaintiffs’ complaint fails to state
26


     ORDER - 10
            Case 2:19-cv-01786-RAJ Document 31 Filed 03/31/21 Page 11 of 11




 1
     a claim for relief under Rule 12(b)(6). Defendant’s motion is GRANTED and Plaintiffs’
 2
     complaint is DISMISSED without prejudice. Within fourteen (14) days from the date
 3
     of this Order, Plaintiffs may file an amended complaint addressing the deficiencies
 4
     described above. If Plaintiffs do not file an amended complaint within that time, the
 5
     Court may dismiss this action with prejudice.
 6

 7
           DATED this 31st day of March, 2021.
 8

 9

10
                                                     A
11
                                                     The Honorable Richard A. Jones
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 11
